CULLEN, Commissioner.
Robert Gregory, in prison under a three-year sentence for knowingly receiving stolen property, filed motion in the trial court, under RCr 11.42, to vacate the sentence. The motion was overruled without a hearing and Gregory has appealed.
*945The motion alleged (1) a defective indictment; (2) insufficient evidence; (3) illegal search and seizure; (4) improper argument by the Commonwealth’s attorney; (5) erroneous instructions; (6) the trial was “rushed through;” and (7) his paid counsel was inadequate because counsel did not make objections to improper proceedings on the trial and would not take any steps for a new trial or an appeal.
Under King v. Commonwealth, Ky., 387 S.W.2d 582, the allegations were insufficient to warrant a hearing.
The judgment is affirmed.